DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 June 2022 to the previous Office action dated 25 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-12 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Response to Arguments
Applicant’s arguments, see remarks pages 4-6, filed 21 June 2022, with respect to the rejection under 35 U.S.C. 103 made in the previous Office action, have been fully considered and are persuasive, in that Schoeppe et al. does not disclose a second emulsifier composition as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Mason et al. (WO 2012/059590 A1) as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeppe et al. (WO 2016/149477 A1; published 22 September 2016; of record) in view of Mason et al. (WO 2012/059590 A1; published 10 May 2012).
Schoeppe et al. discloses a W/O emulsion (i.e., a plurality of water droplets in oil/fat/lipid) comprising a fat (i.e., lipid) phase in an amount of at most 60 wt% relative to the total weight of the emulsion, and aqueous phase dispersed within the fat phase, and emulsifier composition comprising an acetone-insoluble (AI) component containing a phosphatidyl choline (PC) a phosphatidyl inositol (PI) a phosphatidyl ethanolamine (PE) and a phosphatidic acid (PA) wherein PC is in an amount of at most 15.5% relative to the total weight of the emulsifier composition and wherein the emulsifier composition is characterized by a weight ratio R of at most 65% wherein R is defined as R(in %) = 100 x (PC+PI+PE+PA)/AI wherein PC+PI+PE+PA is the sum of the individual weights of the respective constituents of the AI component and AI is the total weight of the AI component (claim 1) wherein the emulsifier composition stabilizes the emulsion (i.e., water droplets W are stabilized inside the lipid phase O in the W/O emulsion by the emulsifier composition) and is in an amount of most preferably at least 0.1 wt% of the emulsion (paragraph [00033]) wherein the W/O emulsion may be formed into a secondary emulsion of a W/O/W emulsion (paragraph [00053]) wherein the fat/lipid phase may contain palm oil, avocado oil, mustard oil, flaxseed oil, grape oil, peanut oil, coconut oil, olive oil, thistle oil, grape kernel oil, sesame oil, soybean oil, sunflower oil, linseed oil, cotton oil, rapeseed oil, low erucic rapeseed oil (Canola), corn oil, rice oil, safflower oil, kapok oil, sesame oil, evening primrose oil, fish oil and train (whale) oil and mixtures thereof (paragraph [00036]) wherein water droplet size is preferably less than 20 µm (paragraph [00043]) wherein the emulsion preferably further comprises one or more viscosity modifiers (paragraph [00050]) wherein the emulsion may be incorporated into a food product (claim 11).
Regarding the claimed recitation of water content inside the lipid phase of between 10 wt% and 80 wt% relative to the total weight of the lipid phase, as discussed above Schoeppe et al discloses that the fat/lipid phase in the W/O emulsion is in an amount of at most 60 wt% relative to the total weight of the W/O emulsion, and thus the total weight of water inside the lipid phase of Schoeppe et al. is at least 40 wt%, which overlaps the claimed range of 10-80 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Although Schoeppe et al. does not disclose a particular example of a W/O/W emulsion formulation, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the W/O emulsion as discussed above into a W/O/W emulsion, with a reasonable expectation of success.
Schoeppe et al. does not disclose a second emulsifier composition wherein a second emulsifier is in a range of from about 0.1 wt% to about 10 wt% of the emulsion as claimed.
Mason et al. discloses W/O/W emulsions (Abstract) used in foodstuffs (page 1 lines 9-12) wherein W/O/W emulsions are generally prepared by homogenizing a W/O emulsion with a second external aqueous phase containing a water-soluble emulsifier that increases the stability of the emulsion (page 1 lines 20-33) wherein an exemplary W/O/W emulsion contains Tween 20 as a water-soluble emulsifier in an amount of 1g of Tween 20 in the second water phase wherein the emulsion contains 70g of the second water phase and 30g of the first emulsion (i.e., the W/O/W emulsion contains 70% of 1g of the water-soluble emulsifier in 100g of the emulsion, or 0.7 wt%) (Example 1, page 17 line 16, page 18 Table 1) wherein the oil droplets therein have a particle size distribution D[4,3] between 3 and 150 µm (page 14 lines 12-14).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schoeppe et al. and Mason et al. by preparing the W/O/W emulsion of Schoeppe et al. by homogenizing the W/O emulsion thereof with a second external aqueous phase (i.e., a second emulsifier composition) containing water-soluble emulsifier (i.e., a second emulsifier) in an amount of 0.7 wt% of water-soluble emulsifier based on the total weight of the W/O/W emulsion as suggested by Mason et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to increase the stability of the emulsion by using a typical method of preparing W/O/W emulsions as suggested by Mason et al.
Regarding claim 2, the R disclosed by Schoeppe et al. as discussed above of at most 65% overlaps the claimed range of 30-63%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above, and thus the emulsion of Schoeppe et al. in view of Mason et al. as discussed above, with at least 0.1 wt% emulsifier composition therein, with a reasonable expectation of success.
Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above, and thus the emulsion of Schoeppe et al. in view of Mason et al. as discussed above, using palm oil, avocado oil, mustard oil, flaxseed oil, grape oil, peanut oil, coconut oil, olive oil, thistle oil, grape kernel oil, sesame oil, soybean oil, sunflower oil, linseed oil, cotton oil, rapeseed oil, low erucic rapeseed oil (Canola), corn oil, rice oil, safflower oil, kapok oil, sesame oil, evening primrose oil, fish oil or train (whale) oil or mixtures thereof as lipid/fat therein, with a reasonable expectation of success.
Regarding claim 5, the fat/lipid phase of at most 60 wt% relative to the total weight of the W/O emulsion overlaps the claimed range of at most 90 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the W/O/W emulsion of Schoeppe et al. in view of Mason et al. as discussed above wherein the oil (i.e., lipid) droplets therein have a particle size distribution D[4,3] between 3 and 150 µm as suggested by Mason et al., with a reasonable expectation of success, given that the preparation method of Mason et al. produces droplets of such size.
Regarding claim 7, although Schoeppe et al. does not explicitly disclose water volume at least 10% of lipid volume as claimed, Schoeppe et al. does disclose total weight of water inside the lipid phase of Schoeppe et al. is at least 40 wt% as discussed above, and such disclosed weight range necessarily requires a volume range that overlaps the claimed volume range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above, and thus the emulsion of Schoeppe et al. in view of Mason et al. as discussed above, having water droplet size less than 20 µm, with a reasonable expectation of success.
Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above, and thus the emulsion of Schoeppe et al. in view of Mason et al. as discussed above, with one or more viscosity modifiers therein, with a reasonable expectation of success.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above, and thus the emulsion of Schoeppe et al. in view of Mason et al. as discussed above, incorporated into a food product, with a reasonable expectation of success.
Regarding claims 11-12, the R disclosed by Schoeppe et al. as discussed above of at most 65% overlaps the claimed ranges of 40-61% and 50-59%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617